Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 4/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the kth heated refrigerant to (n-k+1)th compressor stage which does not have support in the claim.  As seen in the figure after the heat exchanger the stream all pass to vessels (V-211, 212, 213, 214) before the compressor which means they do not directly pass.
Claim 21 recites “the charge gas stream contains 100 t/h of ethylene and 230.1 t/h of hydrogen, methane, acetylene, ethane, methyl acetylene, propadiene, propylene, and propane” which does not have support in the specification.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-12 recites “the kth expanded refrigerant is fed back to the kth to the first heat exchangers to provide cooling and result in kth heated refrigerant” as “the kth heated refrigerant” and “the kth… heat exchangers” lacks antecedent basis. For the purpose of examination, this limitation is interpreted that there are multiple heat expanded refrigerants and they pass through each of the heat exchangers.
Claim 1, lines 14-15 recite “the mth compressor stage” and “the (m+1)th compressor stage” which lacks antecedent basis.  For the purpose of examination, there are considered to be multiple compressor stages.

Regarding Claim 1, the recitation of “wherein the charge gas from the nth heat exchanger is separated into a stream consisting essentially of H2 and a stream essentially of methane and each of the stream sis successively feed back to the nth to the 1st heat exchangers after the stream of H2 is cooled” in lines 22-25 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”

st heat exchangers” which is considered indefinite as this appears to be a repeated limitation.

Regarding Claim 4, the recitation of “wherein the charge gas from the nth heat exchanger is separated into a stream of H2 and a stream of methane and each of the stream is successively fed back to the nth to the 1st heat exchangers” in lines 3-5 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”

Claim 5 recites “a charge gas heat exchanger for cooling the charge gas from the nth heat exchanger and a separator for separating the cooled charge gas from the charge gas heat exchanger into a stream of Hz and a stream of methane to be fed back to the charge gas heat exchanger and successively to the nth to the first heat exchanger, wherein the stream of methane is expanded to lower the temperature before being fed back to the charge gas heat exchanger” which is considered indefinite as it is unclear if this is further limiting the limitations of claim 1.  For the purpose of examination, “a charge gas heat exchanger for cooling the charge gas from the nth heat exchanger and a separator for separating the cooled charge gas from the charge gas heat exchanger” is the same as the “charge gas from the nth heat exchange is separated into a stream” of claim 1.

Claim 6 recites ‘before being fed” which is indefinite as it is unclear what is being fed and where.  For the purpose of examination, this limitation is understood that the refrigerant is fed to the heat exchanger.

Regarding Claim 6, the recitation of “wherein a vapor fraction of the cooled overhead is successively fed back to the nth to the first heat exchanger and a liquid fraction of the cooled overhead is fed back to the demethanizer as reflux, wherein the heated refrigerant from the refrigerant heat exchanger is successively fed back to the nth to the first heat exchanger and subsequently to the first compressor 

Claim 12, lines 9-10 recites “the kth expanded refrigerant is fed back to the kth to the first heat exchangers to provide cooling and result in kth heated refrigerant” as “the kth heated refrigerant” and “the kth… heat exchangers” lacks antecedent basis. For the purpose of examination, this limitation is interpreted that there are multiple heat expanded refrigerants and they pass through each of the heat exchangers.
Claim 12, lines 14-15 recite “the mth compressor stage” and “the (m+1)th compressor stage” which lacks antecedent basis.  For the purpose of examination, there are considered to be multiple compressor stages.

Claim 20 recites ‘before being fed” which is indefinite as it is unclear what is being fed and where.  For the purpose of examination, this limitation is understood that the refrigerant is fed to the heat exchanger.

Regarding Claim 20, the recitation of “wherein a vapor fraction of the cooled overhead is successively fed back to the nth to the first heat exchanger and a liquid fraction of the cooled overhead is fed back to the demethanizer as reflux, wherein the heated refrigerant from the refrigerant heat exchanger is successively fed back to the nth to the first heat exchanger and subsequently to the first compressor stage” in lines 5-10 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”

Claims 2-3, 7-11, 13-14, 16-19, 21 are rejected as being dependent upon a rejected claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, 14-18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 requires that the charge gas is fed back to the nth to 1st heat exchangers without separation; however, claim 1 requires that the change gas from the nth heat exchanger is separated.  As such claim 3 fails to further limit claim 1 and directly violates the required limitations of claim 1.
Claim 11 recites “each of the interstage coolers are cooled by cooling water” but claim 1 already requires chilled water to be used which is the same thing as cooling water.
Claim 14 requires “the heat required by the absorption chiller is waste heat from a steam cracker process” which is a broader recitation than “required by the absorption chiller is waste heat from hot quench water from a quench column” in claim 12
Claim 18 recites "each of the interstage coolers are cooled by cooling water" but claim 1 already requires chilled water to be used which is the same thing as cooling water
 

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (US Patent No. 5979177), hereinafter referred to as Sumner and Sumner (US PG Pub .

With respect to claim 1, Sumner teaches a refrigeration system for cooling a charge gas by a binary refrigerant (Figure 1, embodiment of Figure 2 used with Figure 1, abstract), comprising:
n heat exchangers for progressively cooling the charge gas by the binary refrigerant, wherein n is an integer of at least 2 (heat exchangers 4, 6, 8, 10, used to cool the charge gas with refrigerant, Column 3, lines 1-5), wherein the refrigerant is successively fed to the first to the nth heat exchanger (refrigerant 36 is first sent to 4, Column 3, lines 35-37), wherein a portion of the refrigerant is expanded to lower the temperature after each of the n heat exchangers to provide first to nth expanded refrigerants (refrigerant 48 is expanded at 50, then at 78, then 98, then 114, Column 3, lines 41-45, Column 4, lines 22-25, Column 4, lines 47-51) 
wherein each of the expanded refrigerants is fed back to the series of heat exchangers such that the kth expanded refrigerant is successively fed back to the kth to the first heat exchangers to provide cooling and result in kth heated refrigerant wherein k is an interreges of 1 to n (as seen in Figure 2, refrigerant is expanded at 144, 158, 156, 154 to form three expanded portions and then passed back to each of the heat exchangers 4-10, Column 6, lines 5-10) 
n compressor stages for compressing the heated refrigerants arranged such that the output from the mth compressor stage is fed to the (m+1)th compressor stage (each refrigerant is fed successively to different stages of compressor 18, the used refrigerants 146, 164, 162, 160 are all then passed to appropriate compressor stages, Column 6, lines 5-12, which would be recognized as the four streams entering 18 in Figure 1), 
at least one separator following one of the heat exchangers for separating the cooled charge gas from said heat exchanger to produce an overhead to be fed to the subsequent heat exchanger and a bottoms (separator 88 separates the gas into overhead 92 and bottom 90 after a heat exchanger, Column 4, lines 27-31), a demethanizer for separating the bottoms from the at least one separator into an overhead comprising methane and a bottoms comprising C2+ hydrocarbons (90 is fed to demethanizer 12, Column 4, lines 13-35),  wherein the charge gas from the nth heat exchanger is 

Sumner does not teach wherein the heated refrigerants have temperatures of 0 °C to 25 °C.

Charles teaches that an extended binary refrigerant can provide refrigeration in a range of -136 to 25 C (paragraph 19) and that the feed gas into the first heat exchanger is typically at about 15 to 20 C (paragraph 34).  As such, Charles clearly shows that the temperature of the heated refrigerants is a result effective variable, dependent upon the temperature of the feed gas and the refrigerant needed.  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the temperature of the heated refrigerant have been between 0 and 25 C based on the refrigeration needed and the feed temperature as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Sumner does not teach the output from the mth compressor stage is sent to an aftercooler before the m+1 stage after being cooled by a respective interstage cooler, wherein m is an integer of 1 to (n-1), and the output from the nth compressor stage is fed to the nth interstage cooler.

Wei teaches that intercoolers are provided to conserve energy and maintain operating feasibility of the compressor by reducing interstage temperatures (paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided intercoolers between each stage (between where each stream is fed to the compressor) of the compressor of Sumner based on the teaching of Wei to conserve energy and maintain the operating feasibility of the compressor by reducing interstage temperatures.

Sumner does not teach wherein each of the interstage coolers are cooled by chilled water originating from an absorption chiller process.

Chillar teaches that two intercoolers (375-390) for a compressor (375) can be provided cooling by return water from an absorption chiller (paragraph 32, figure 4).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Chillar provided the two intercoolers between each stage of Sumner as modified with chilling water form an absorption chiller since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from the known methods of providing intercooling which include using water in multiple intercoolers in series from an absorption chiller as it is a known and suitable way to provide cooling to an intercooler.

With respect to claim 2, Sumner as modified teaches wherein the kth heated refrigerant is fed directly to (n-k+1) th compressor stage, respectively (the suction drums are not needed, Column 3, lines 55-60 and during normal operation the streams would not pass through them but directly to the compressor).

Claim 3 is rejected as being dependent upon a rejected claim.

st heat exchangers (the final charge gas stream 122 is separated by 68 into a hydrogen stream 62 and a methane stream 64 which is sent back through all the heat exchangers, Column 4, lines 54-58 where it can be seen in the figure that both streams are fed back to the heat exchangers in series before being removed from 4).

Charles teaches that an extended binary refrigerant can provide refrigeration in a range of -136 to 25 C (paragraph 19) and that the feed gas into the first heat exchanger is typically at about 15 to 20 C (paragraph 34).  As such, Charles clearly shows that the temperature of the heated refrigerants is a result effective variable, dependent upon the temperature of the feed gas and the refrigerant needed.  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the temperature of the heated refrigerant have been between 0 C based on the refrigeration needed and the feed temperature as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 5, Sumner teaches a separator for separating the cooled charge gas from the charge gas heat exchanger into a stream of Hz and a stream of methane to be fed back to the nth to the first heat exchanger (the final charge gas stream 122 is separated by 68 into a hydrogen stream 62 and a methane stream 64 which is sent back through all the heat exchangers, Column 4, lines 54-58 where it can be seen in the figure that both streams are fed back to the heat exchangers in series before being removed from 4).

Sumner does not teach a charge gas heat exchanger for cooling the charge gas from the nth heat exchanger.

Sumner does not teach the stream of methane is expanded to lower the temperature before being fed back to the charge gas heat exchanger and the H2 and methane streams are fed back to the charge gas heat exchanger and successively.  It should be noted that 68 is referred to in Sumner as “hydrogen/methane separation system” but no specific description of that system is provide.

Wei teaches that prior to separating the final charge gas stream (44) into hydrogen and methane that the charge gas stream is sent to a heat exchanger (46) where it is cooled and then separated (48) into the meat hen stream which is expanded and the hydrogen stream which are both then sent back to the heat exchanger 46 prior to being used for cooling in the feed heat exchangers (paragraph 12).  While not specifically described as expanded or cooling, based on the valve in the figure on the bottom stream of 48 and the recitation of the heat exchanger as a Joule-Thomson heat exchanger (paragraph 12) one having ordinary skill in the art would recognize that the configuration as claimed is what is occurring with 44, 46, 48, 50 and 52.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention to have provided a heat exchanger which cools the charge gas stream a final time against the return methane stream and hydrogen stream which then feeds a separator and then an expansion valve on the separated methane stream of the separator prior to the heat exchanger as the hydrogen/methane separation system of Sumner based on the teaching of Wei since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would choose from known ways of separating hydrogen and methane as the separating system (68) of Sumner and thus one such as Wei which provides said separation would be considered obvious.

With respect to claim 6, Sumner as modified teaches further comprising a refrigerant heat exchanger for cooling and partly condensing the overhead from the demethanizer (overhead 14 from the demethanizer 12 is cooled in the heat exchanger 11 to be partially condensed, Column 4, lines 65-67) by 

With respect to claim 7, a cooling system for liquefying the binary refrigerant from the nth interstage cooler to provide the refrigerant to be fed to the first heat exchanger as a liquid (heat exchangers 22, 24, 26 are used to cool the compressed binary refrigerant, which would be a stream that has passed through the last of the nth stage refrigerants to form a liquid binary coolant, Column 3, lines 25-26).

With respect to claim 9, Sumner teaches wherein the demethanizer is operated at a pressure   below 25 bara (the demethanizer operates between 50 and 150 psi, Column 2, lines 25-30, which is below 25 bara).

With respect to claim 10, Sumner does not teach wherein the charge gas upon entering the first heat exchanger has a pressure of at most 30 bara.
Charles teaches that the feed gas pressure for charge gas can be in the range of 2 to 3.5 MPa (paragraph 34).

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 11 is rejected as being dependent upon a rejected claim.

With respect to claim 13, Sumner as modified teaches wherein teach of the interstage coolers is followed by a further cooler cooled by chilled water from an absorption chiller (as modified in claim 1, there are two interstage coolers in each interstage cooled by chilled water of an absorption chiller).

Claim 14 is rejected as being dependent upon a rejected claim.



With respect to claim 16, Sumner as modified teaches a process for cooling a charge gas by a binary refrigerant by the system according to claim 2 (Sumner as modified in claim 2 would perform such a process).

With respect to claim 17, Sumner as modified teaches wherein each of the interstage coolers is followed by a further cooler cooled by chilled water from an absorption chiller (as modified in claim 2, there are two interstage coolers in each interstage cooled by chilled water of an absorption chiller).

Claim 18 is rejected as being dependent upon a rejected claim.


With respect to claim 19, Sumner as modified teaches further comprising a cooling system for liquefying the binary refrigerant from the nth interstage cooler to provide the refrigerant to be fed to the first heat exchanger as a liquid (heat exchangers 22, 24, 26 are used to cool the compressed binary refrigerant, which would be a stream that has passed through the last of the nth stage refrigerants to form a liquid binary coolant, Column 3, lines 25-26).


With respect to claim 20, Sumner as modified teaches further comprising a refrigerant heat exchanger for cooling and partly condensing the overhead from the demethanizer (overhead 14 from the demethanizer 12 is cooled in the heat exchanger 11 to be partially condensed, Column 4, lines 65-67) by the refrigerant from the nth heat exchanger which has been expanded to lower the temperature before being fed (refrigerant 126 from the heat exchanger 10 is passed to valve 133, where it passes back through the heat exchanger 11, Column 4, lines 60-64 where it would provide cooling), wherein a vapor fraction of the cooled overhead is successively fed back to the nth to the first heat exchanger and a liquid fraction of the cooled overhead is fed back to the demethanizer as reflux (the overhead 66 from the separator is reheated by passing through all of the heat exchangers 11, 10, 8, 6, 4 and the bottoms stream 129 is used as reflux for the demethanizer, Column 5, lines 1-5), wherein the heated refrigerant from the refrigerant heat exchanger is successively fed back to the nth to the first heat exchanger and subsequently to the first compressor stage (the heated refrigerant from the refrigerant heat exchanger is mixed with the refrigerant from 114 and is part of the stream fed as 132 to the first stage of 18).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner/Charles/Wei/Chillar and further in view of Verma (US 20080141712), hereinafter referred to as Verma.
With respect to claim 8, Sumner as modified teaches wherein the cooling system for liquefying the binary refrigerant form the nth interstage cooler comprise coolers (24) and a cooler (26) for cooling 

Sumner does not teach that the coolers are a series of coolers for cooling the binary refrigerant by the propylene refrigerant and a series of compressor stages for recompressing vapor fractions of the propylene refrigerant used in said coolers and a condenser for condensing the propylene refrigerant from the final compressor stage to be used by said coolers.

Verma teaches that a refrigerant stream can consist of multiple consumers (243) where propylene that is used is compressed (238) passed to a condenser (240) and then to propylene refrigerant users (243).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Verma to provide cooling to the two coolers (24 and 26) of Sumner with a condensed propylene refrigerant in a cooling cycle with a condenser and a compressor since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognize that to provide the refrigeration needed for said coolers a standard known refrigeration cycle such as a vapor compression cycle (which is what is shown in Verma) would be used.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner and further in view of Charles and Wei and Chillar and Foral et al. (US PG Pub 20060149115) and Angelini et al. (US PG Pub 20140134096), hereinafter referred to as Angelini.

With respect to claim 12, With respect to claim 1, Sumner teaches a refrigeration system for cooling a charge gas by a binary refrigerant (Figure 1, embodiment of Figure 2 used with Figure 1, abstract), comprising:
n heat exchangers for progressively cooling the charge gas by the binary refrigerant, wherein n is an integer of at least 2 (heat exchangers 4, 6, 8, 10, used to cool the charge gas with refrigerant, Column 
wherein each of the expanded refrigerants is fed back to the series of heat exchangers such that the kth expanded refrigerant is successively fed back to the kth to the first heat exchangers to provide cooling and result in kth heated refrigerant wherein k is an interreges of 1 to n (as seen in Figure 2, refrigerant is expanded at 144, 158, 156, 154 to form three expanded portions and then passed back to each of the heat exchangers 4-10, Column 6, lines 5-10) 
n compressor stages for compressing the heated refrigerants arranged such that the output from the mth compressor stage is fed to the (m+1)th compressor stage (each refrigerant is fed successively to different stages of compressor 18, the used refrigerants 146, 164, 162, 160 are all then passed to appropriate compressor stages, Column 6, lines 5-12, which would be recognized as the four streams entering 18 in Figure 1), 
at least one separator following one of the heat exchangers for separating the cooled charge gas from said heat exchanger to produce an overhead to be fed to the subsequent heat exchanger and a bottoms (separator 88 separates the gas into overhead 92 and bottom 90 after a heat exchanger, Column 4, lines 27-31), a demethanizer for separating the bottoms from the at least one separator into an overhead comprising methane and a bottoms comprising C2+ hydrocarbons (90 is fed to demethanizer 12, Column 4, lines 13-35),.


Sumner does not teach wherein the heated refrigerants have temperatures of 0 °C to 25 °C.

Charles teaches that an extended binary refrigerant can provide refrigeration in a range of -136 to 25 C (paragraph 19) and that the feed gas into the first heat exchanger is typically at about 15 to 20 C 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the temperature of the heated refrigerant have been between 0 and 25 C based on the refrigeration needed and the feed temperature as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Sumner does not teach the output from the mth compressor stage is sent to an aftercooler before the m+1 stage after being cooled by a respective interstage cooler, wherein m is an integer of 1 to (n-1), and the output from the nth compressor stage is fed to the nth interstage cooler.

Wei teaches that intercoolers are provided to conserve energy and maintain operating feasibility of the compressor by reducing interstage temperatures (paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided intercoolers between each stage (between where each stream is fed to the compressor) of the compressor of Sumner based on the teaching of Wei to conserve energy and maintain the operating feasibility of the compressor by reducing interstage temperatures.

Chillar teaches that two intercoolers (375-390) for a compressor (375) can be provided cooling by return water from an absorption chiller (paragraph 32, figure 4).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Chillar provided the two intercoolers between each stage of Sumner as modified with chilling water form an absorption chiller since it has been shown that 


Sumner as modified does not each wherein the heat required by the absorption chiller is waste heat from hot quench water from a quench column.

Foral teaches that to provide enthalpy to an ammonia absorption refrigeration system that quench water generated through cooling of cracked gases is used (paragraph 11).  This water is generated during the process of producing the olefins to be separated (paragraph 11)

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Foral to have provided the enthalpy needed for the absorption refrigeration system of Sumner as modified using water generated during the cracking process which produces to Olefins of Sumner (the source of gas in Sumner is cracking, Column 1, lines 9-10) since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing waste heat from the process that is used to produce the gas that the cooling is being performed to aid in the cooling of would allow the reduction of external cooling energy needed by recovering waste heat (which is what the enthalpy would be) from the process used to produce the gas as opposed to external cooling.

Further, Angelini teaches that quench water is provide to a quench tower (which would be the same as a column) and then this quench water is cooled in a cracking system (paragraph 66).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Angelini to have when using water from a quench process to 

Claim 14 is rejected as being dependent upon a rejected claim.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumner/Charles/Wei/Chillar and Mak (US PG Pub 20080307789), hereinafter referred to as Mak and Verma et al. (US PG Pub 20140275674), hereinafter referred to as Eng and Mak (US

With respect to claim 21, Sumner teaches the charge gas contains ethylene (Column 3, lines 30-34), hydrogen, methane (Column 2, lines 60-61), ethane, propylene (Column 3, lines 30-34).


Sumner does not teach the charge gas contains acetylene, ethane, methyl acetylene, propadiene, and propane and only refers to the components of the charge gas stream beyond the primary ones as “other by-products”.

Mak teaches that cracked gas contains one or more of ethane, ethylene, propylene, propane, propadiene acetylene, methyl acetylene, methane, and hydrogen (paragraph 33).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the other by-products present in the charge gas of Sumner to have included acetylene, ethane, methyl acetylene, propadiene based on the teaching of Mak since it has been shown that combining part prior art methods to yield predictable results is obvious whereby it would have been 

Sumner does not teach the charge gas stream contains 100 t/h of ethylene and the non-ethylene components of the charge gas stream are 230 t/h.

Eng teaches that the composition of a hydrocarbon stream containing olefins to be separated is highly variable (see paragraph 12 where the concentrations in the system are highly variable) and the specific concentrations of such components depends on the process used to produces them (see paragraph 15).  As such the concentration of components flowing into the system (and thus the flow rates) would be a result effective variable, the general conditions of which have been recognized by the prior art.

It would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the stream contain 100 t/h of ethylene and 230 t/h  of the non-ethylene components as a matter of routine optimization as the source and concentration of the streams separated are highly variable for olefin stream production and it has been held since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant's arguments filed 4/14/2012 have been fully considered but they are not persuasive.

Applicant makes no arguments pages 12-13, paragraph 1 except reiterating what the amended claim recites.



It is irrelevant what is indicated needed in Wei, Wei teaches the explicit benefit of providing intercoolers to conserve energy and maintain operating feasibility of the compressor by reducing interstage temperatures (paragraph 17).  This does not discuss anything about capital cost but discusses maintain compressor operation.  In regards to a lack of indication in Sumner of a problem with respect to stability, a lack of a recitation in Sumner of a need for operational stability is not sufficient to show that it would not have been obvious to have provided a component that would maintain operational feasibility.  It can be assumed that in all systems there are multiple components that need to be considered to be stable or operational, and further, there are countless “problems” that could be present but for the sake of the focus of Sumner, no teaching is provided in Sumner of all of the problems that could not exist.  Sumner not discussing issues regarding stability does not mean that such a problem would not exist.  Just because Sumner does not teach that it is needed, does not mean that Sumner would not benefit from such a teaching.  Further, while Sumner does not show intercoolers, one having ordinary skill in the art would recognize that they would likely be present in Sumner even if not shown and that they are a fundamental component present and known to be obvious in both multi-stage compressors, which benefit is shown by Wei.  This makes a clear showing in the art that stability of compressors and lack of stability in compressors is a known thing that would be understood to be universally applied to a system such a Wei as well as analogous system, such a Sumner.  As such, no recitation of “conditions in Sumner that are not stable” needs to be identified, all that is required is a showing that it would have been obvious to have provided the intercoolers to Sumner, which has been clearly established by Wei.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/             Primary Examiner, Art Unit 3763